Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 1 of 13 Page ID #:145



    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10
   11   THE SURGERY GROUP OF LOS    )        CASE NO. 2:19-cv-06242-RSWL (KSx)
        ANGELES, PC,                )        Judge: Hon. Ronald S.W. Lew
   12                               )
                        Plaintiff,  )
   13                               )        [PROPOSED] QUALIFIED
            vs.                     )        PROTECTIVE ORDER
   14
        UNITEDHEALTHCARE, INC. and ))
   15   DOES 1-10,
                                    )
   16                   Defendant. )
                                    )
   17                               )
                                    )
   18                               )
                                    )
   19                               )
                                    )
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                         -1-
                                  PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 2 of 13 Page ID #:146



    1            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based on
    2   the parties’ Joint Stipulation for Protective Order (“Stipulation”) filed on April 20,
    3   2020, the terms of the protective order to which the parties have agreed are adopted
    4   as a protective order of this Court (which generally shall govern the pretrial phase
    5   of this action) except to the extent, as set forth below, that those terms have been
    6   modified by the Court’s amendment of paragraphs 1, 4, 5, 6, 9, and 14 of the
    7   Stipulation.
    8
    9
   10       AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND

   11                                      MODIFIED BY THE COURT1

   12
   13            1.       Scope of Protection

   14            This Protective Order shall govern any record of information produced in this

   15   action and designated pursuant to this Protective Order, including all designated

   16   deposition testimony, all designated testimony taken during discovery in this case

   17   at a hearing or other proceeding, all designated deposition exhibits, interrogatory

   18   answers, admissions, documents and other discovery materials, whether produced

   19   informally or in response to interrogatories, requests for admissions, requests for

   20   production of documents or other formal methods of discovery.

   21            This Protective Order shall also govern any designated record of information

   22   produced in this action pursuant to required disclosures under any federal procedural

   23   rule or local rule of the Court and any supplementary disclosures thereto.

   24            This Protective Order shall apply to the parties and to any nonparty from

   25   whom discovery may be sought who desires the protection of this Protective Order.

   26
   27
        1
                 The Court’s additions to the agreed terms of the Protective Order are generally indicated in bold typeface,
   28   and the Court’s deletions are indicated by lines through the text being deleted.
                                                        -2-
                                                 PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 3 of 13 Page ID #:147



    1         2.     Definitions
    2         The term Confidential Information shall mean confidential or proprietary
    3   technical, scientific, financial, business, health, or medical information designated
    4   as “CONFIDENTIAL” by the producing party.
    5         The term Confidential Health Information shall constitute a subset of
    6   Confidential Information, and shall be designated as “CONFIDENTIAL” and
    7   subject to all other terms and conditions governing the treatment of Confidential
    8   Information. Confidential Health Information shall mean information supplied in
    9   any form, or any portion thereof, that identifies an individual or subscriber in any
   10   manner and relates to the past, present, or future care, services, or supplies relating
   11   to the physical or mental health or condition of such individual or subscriber, the
   12   provision of health care to such individual or subscriber, or the past, present, or
   13   future payment for the provision of health care to such individual or subscriber.
   14   Confidential Health Information shall include, but is not limited to, claim data, claim
   15   forms, grievances, appeals, or other documents or records that contain any patient
   16   health information required to be kept confidential under any state or federal law,
   17   including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the Health Insurance
   18   Portability and Accountability Act of 1996 (see 45 C.F.R. §§ 164.501 & 160.103),
   19   and the following subscriber, patient, or member identifiers:
   20         a.     names;
   21         b.     all geographic subdivisions smaller than a State, including street
   22                address, city, county, precinct, and zip code;
   23         c.     all elements of dates (except year) for dates directly related to an
   24                individual, including birth date, admission date, discharge date, age,
   25                and date of death;
   26         d.     telephone numbers;
   27         e.     fax numbers;
   28         f.     electronic mail addresses;
                                             -3-
                                      PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 4 of 13 Page ID #:148



    1         g.     social security numbers;
    2         h.     medical record numbers;
    3         i.     health plan beneficiary numbers;
    4         j.     account numbers;
    5         k.     certificate/license numbers;
    6         l.     vehicle identifiers and serial numbers, including license plate numbers;
    7         m.     device identifiers and serial numbers;
    8         n.     web universal resource locators (“URLs”);
    9         o.     internet protocol (“IP”) address numbers;
   10         p.     biometric identifiers, including finger and voice prints;
   11         q.     full face photographic images and any comparable images; and/or
   12         r.     any other unique identifying number, characteristic, or code.
   13         The term Technical Advisor shall refer to any person who is not a party to this
   14   action or not presently employed by the receiving party or a company affiliated
   15   through common ownership, who has been designated by the receiving party to
   16   receive another party’s Confidential Information, including Confidential Health
   17   Information. Each party’s Technical Advisors shall be limited to such person as, in
   18   the judgment of that party’s counsel, are reasonably necessary for development and
   19   presentation of that party’s case.      These persons include outside experts or
   20   consultants retained to provide technical or other expert services such as expert
   21   testimony or otherwise assist in trial preparation.
   22         3.     Designation of Information
   23         Documents and things produced or furnished during the course of this action
   24   shall be designated as containing Confidential Information, including Confidential
   25   Health Information, by placing on each page, each document (whether in paper or
   26   electronic form), or each thing a legend substantially as follows:
   27                                     CONFIDENTIAL
   28
                                             -4-
                                      PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 5 of 13 Page ID #:149



    1         A party may designate information disclosed at a deposition as Confidential
    2   Information by requesting the reporter to so designate the transcript at the time of
    3   the deposition.
    4         A producing party shall designate its discovery responses, responses to
    5   requests for admission, briefs, memoranda and all other papers sent to the court or
    6   to opposing counsel as containing Confidential Information when such papers are
    7   served or sent.
    8         A party shall designate information disclosed at a hearing or trial as
    9   Confidential Information by requesting the court, at the time the information is
   10   proffered or adduced, to receive the information only in the presence of those
   11   persons designated to receive such information and court personnel, and to designate
   12   the transcript appropriately.
   13         The parties will use reasonable care to avoid designating any documents or
   14   information as Confidential Information that is not entitled to such designation or
   15   which is generally available to the public. The parties shall designate only that part
   16   of a document or deposition that is Confidential Information, rather than the entire
   17   document or deposition.
   18         4.     Disclosure and Use of Confidential Information
   19         Information that has been designated Confidential shall be disclosed by the
   20   receiving party only to the court and its personnel and to Qualified Recipients.
   21   All Qualified Recipients shall hold such information received from the disclosing
   22   party in confidence, shall use the information only for purposes of this action and
   23   for no other action, and shall not use it for any business or other commercial purpose,
   24   and shall not use it for filing or prosecuting any patent application (of any type) or
   25   patent reissue or reexamination request, and shall not disclose it to any person,
   26   except as hereinafter provided.        All information that has been designated
   27   Confidential shall be carefully maintained so as to preclude access by persons who
   28   are not qualified to receive such information under the terms of this Order.
                                                 -5-
                                       PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 6 of 13 Page ID #:150



    1         In the event that any receiving party’s briefs, memoranda, discovery requests,
    2   requests for admission or other papers of any kind which are served or filed shall
    3   include another party’s Confidential Information, the papers shall be appropriately
    4   designated and shall be treated accordingly.
    5         All documents, including attorney notes and abstracts, which contain another
    6   party’s Confidential Information, shall be handled as if they were designated
    7   pursuant to paragraph 3.
    8         Documents, papers and transcripts filed with the court that contain any other
    9   party’s Confidential Information shall be filed under seal.
   10         5.     Qualified Recipients
   11         For purposes of this Order, the term Qualified Recipient means
   12         a.     Outside counsel of record for any party in this action, as well as
   13                employees of such counsel (excluding experts and investigators)
   14                assigned to and necessary to assist such counsel in the preparation and
   15                trial of this action;
   16         b.     Representatives, officers, or employees of a party as necessary to assist
   17                outside counsel in the preparation and trial of this action;
   18         c.     Witnesses who testify by deposition or at trial who, if not a
   19                representative, officer, or employee of a party, shall be advised about
   20                the terms of this Order and that such Order is applicable to them in
   21                connection with their testimony and do not retain copies of Confidential
   22                Information;
   23         d.     Persons who were authors or recipients of the Confidential Information
   24                or previously had legal access to Confidential Information;
   25         e.     Technical Advisors, expert witnesses, or consultants engaged by a party
   26                to assist with the preparation and trial of this action provided such
   27                expert or consultant agrees in writing, in the form attached at Appendix
   28                A, to be bound by the terms of this Order;
                                                -6-
                                     PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 7 of 13 Page ID #:151



    1         f.     Any designated arbitrator or mediator who is assigned to hear this
    2                matter, or who has been selected by the parties, and his or her staff,
    3                provided that such individuals agree in writing, in the form attached at
    4                Appendix A, to be bound by the terms of this Order; and
    5         g.     Stenographers and videographers engaged to transcribe or record
    6                depositions conducted in this action provided that such individuals
    7                agree in writing, in the form attached at Appendix A, to be bound by
    8                the terms of this Order; and
    9         h.     The Court and its support personnel.
   10         6.     Nonparties
   11         Any nonparty who produces documents or other information in response to
   12   discovery requests or subpoenas in this litigation shall be entitled to the benefits and
   13   protections of this Order and shall be entitled to seek additional protections.
   14         The parties agree that they will treat Confidential Information produced by
   15   nonparties according to the terms of this Order.
   16         Nonparties may challenge the confidentiality of Confidential Information by
   17   filing a motion to intervene and a motion to de-designate.
   18         7.     Inadvertent Failure to Designate
   19         In the event that a producing party inadvertently fails to designate any of its
   20   information pursuant to paragraph 3, it may later designate by notifying the receiving
   21   parties in writing. The receiving parties shall take reasonable steps to see that the
   22   information is thereafter treated in accordance with the designation.
   23         It shall be understood however, that no person or party shall incur any liability
   24   hereunder with respect to disclosure that occurred prior to receipt of written notice
   25   of a belated designation.
   26         8.     Inadvertent Disclosure
   27         In the event of an inadvertent disclosure of another party’s Confidential
   28   Information to a non-Qualified Recipient, the party making the inadvertent
                                           -7-
                                  PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 8 of 13 Page ID #:152



    1   disclosure shall promptly upon learning of the disclosure: (i) notify the person to
    2   whom the disclosure was made that it contains Confidential Information subject to
    3   this Order; (ii) make all reasonable efforts to preclude dissemination or use of the
    4   Confidential Information by the person to whom disclosure was inadvertently made
    5   including, but not limited to, obtaining all copies of such materials from the non-
    6   Qualified Recipient; and (iii) notify the producing party of the identity of the person
    7   to whom the disclosure was made, the circumstances surrounding the disclosure, and
    8   the steps taken to ensure against the dissemination or use of the information.
    9         9.     Challenge to Designation
   10         At any time after the delivery of Confidential Information, counsel for the
   11   party receiving the Confidential Information may challenge the designation of all or
   12   any portion thereof by initiating the dispute resolution process under Local Rule
   13   37.1, et seq. and the Court’s pre-motion discovery procedures. The Designating
   14   Party shall bear the burden of establishing the propriety of the challenged
   15   designation. providing written notice thereof to counsel for the party disclosing or
   16   producing the Confidential Information. If the parties are unable to agree as to
   17   whether the confidential designation of discovery material is appropriate, the party
   18   receiving the Confidential Information shall certify to the Court that the parties
   19   cannot reach an agreement as to the confidential nature of all or a portion of the
   20   Confidential Information.     Thereafter, the party disclosing or producing the
   21   Confidential Information shall have ten days from the date of certification to file a
   22   motion for protective order with regard to any Confidential Information in dispute.
   23   The party producing the Confidential Information shall have the burden of
   24   establishing that the disputed Confidential Information is entitled to confidential
   25   treatment. If the party producing the Confidential Information does not timely file
   26   a motion for protective order, the Confidential Information in dispute shall no longer
   27   be subject to confidential treatment as provided in this Order. All Confidential
   28   Information is entitled to confidential treatment pursuant to the terms of this Order
                                                  -8-
                                      PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 9 of 13 Page ID #:153



    1   until and unless the parties formally agree in writing to the contrary, a party fails to
    2   timely move for a protective order, or a contrary determination is made by the Court
    3   as to whether all or a portion of designated Confidential Information is entitled to
    4   confidential treatment.
    5            10.   Conclusion of Action
    6            At the conclusion of this action, including through all appeals, each party or
    7   other person subject to the terms hereof shall be under an obligation to destroy or
    8   return to the producing party all materials and documents containing Confidential
    9   Information and to certify to the producing party such destruction or return. Such
   10   return or destruction shall not relieve said parties or persons from any of the
   11   continuing obligations imposed upon them by this Order.
   12            The provisions of this paragraph shall not be binding on the United States, any
   13   insurance company, or any other party to the extent that such provisions conflict
   14   with applicable Federal or State law. The Department of Justice, any insurance
   15   company, or any other party shall notify the producing party in writing of any such
   16   conflict it identifies in connection with a particular matter so that such matter can be
   17   resolved either by the parties or by the Court.
   18            11.   Jurisdiction to Enforce Protective Order
   19            After the termination of this action, the Court will continue to have
   20   jurisdiction to enforce this Order.
   21            12.   Modification of Protective Order
   22            This Order is without prejudice to the right of any person or entity to seek a
   23   modification of this Order at any time either through stipulation or Order of the
   24   Court.
   25            13.   Confidentiality of Party’s Own Documents
   26            Nothing herein shall affect the right of the designating party to disclose to its
   27   officers, directors, employees, attorneys, consultants or experts, or to any other
   28   person, its own information. Such disclosure shall not waive the protections of this
                                               -9-
                                     PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 10 of 13 Page ID #:154



     1   Protective Order and shall not entitle other parties or their attorneys to disclose such
     2   information in violation of it, unless by such disclosure of the designating party the
     3   information becomes public knowledge. Similarly, the Protective Order shall not
     4   preclude a party from showing its own information, including its own information
     5   that is filed under seal by a party, to its officers, directors, employees, attorneys,
     6   consultants or experts, or to any other person.
     7         14.    Compulsory Disclosure to Third Parties
     8         If any receiving party is subpoenaed in another action or proceeding or served
     9   with a document or testimony demand or a court order, and such subpoena or
    10   demand or court order seeks Confidential Information, including Confidential
    11   Health Information of a producing party, the receiving party shall give prompt
    12   written notice to counsel for the producing party and allow the producing party an
    13   opportunity to oppose such subpoena or demand or court order prior to the deadline
    14   for complying with the subpoena or demand or court order.              No compulsory
    15   disclosure to third parties of information or material exchanged under this Order
    16   shall be deemed a waiver of any claim of confidentiality, except as expressly found
    17   by a court or judicial authority of competent jurisdiction. Nothing in this Protective
    18   Order should be construed as authorizing a Receiving Party in this action to
    19   disobey a lawful directive from another court.
    20   \\
    21   \\
    22   \\
    23   \\
    24   \\
    25   \\
    26   \\
    27   \\
    28   \\
                                              -10-
                                        PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 11 of 13 Page ID #:155



     1         15.    Binding Effect
     2         This Order shall be binding upon the parties and their attorneys, successors,
     3   executors, personal representatives, administrators, heirs, legal representatives,
     4   assigns, subsidiaries, divisions, employees, agents, independent contractors, or
     5   other persons or organizations over which they have control.
     6
     7         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
     8
         DATED: April 27, 2020
     9
                                                 _________________________________________
    10                                                KAREN L. STEVENSON
    11                                           UNITED STATES MAGISTRATE JUDGE
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                             -11-
                                       PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 12 of 13 Page ID #:156



     1                          UNITED STATES DISTRICT COURT
     2                         CENTRAL DISTRICT OF CALIFORNIA
     3
         THE SURGERY GROUP OF LOS    )            CASE NO. 2:19-cv-06242-RSWL (SSx)
     4   ANGELES, PC,                )            Judge: Hon. Ronald S.W. Lew
                                     )
     5                   Plaintiff,  )
                                     )            APPENDIX A - PROTECTIVE
     6       vs.                     )            ORDER UNDERTAKING
     7   UNITEDHEALTHCARE, INC. and ))
         DOES 1-10,
     8                               )
                         Defendant. )
     9                               )
                                     )
    10                               )
                                     )
    11                               )
                                     )
    12                               )
    13
    14         I,                                           , declare that:
    15
               1.    My address is                                                     . My
    16
         current employer is                                                    . My current
    17
         occupation is                                                    .
    18
               2.    I have received a copy of the Qualified Protective Order in this action.
    19
         I have carefully read and understand the provisions of the Qualified Protective
    20
         Order.
    21
               3.    I will comply with all of the provisions of the Qualified Protective
    22
         Order and agree to be bound by the Qualified Protective Order. I will hold in
    23
         confidence, will not disclose to anyone not qualified under the Qualified Protective
    24
         Order, and will use only for purposes of this action any Confidential Information or
    25
         information designated as “Confidential” that is disclosed to me.
    26
               4.    Promptly upon termination of the relevant action, I will either return in
    27
         full to the outside counsel for the party by whom I am employed or completely
    28
                                            -12-
                                      PROTECTIVE ORDER
Case 2:19-cv-06242-RSWL-KS Document 24 Filed 04/27/20 Page 13 of 13 Page ID #:157



     1   destroy all documents and things designated as “Confidential” that came into my
     2   possession, and all documents and things that I have prepared relating thereto.
     3         5.     I understand that the obligations of this undertaking and the provisions
     4   of the Qualified Protective Order continue past the termination of the action.
     5         6.     I hereby submit to the jurisdiction of this Court for the purpose of
     6   enforcement of the Qualified Protective Order in this action.
     7         I declare under penalty of perjury that the foregoing is true and correct.
     8
     9                                   Signature
    10                                   Date
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                             -13-
                                       PROTECTIVE ORDER
